Title: To James Madison from William Chambliss, 16 March 1809
From: Chambliss, William
To: Madison, James


Dr. Sir,
Charleston So. Carolina 16th Mar. 1809
Not being able to procure an appointment In the United States Service—I enlisted hoping by this to be promoted—I am now With B. Genl. W Hampton as Clerk—With whom I expect Very Soon to Visit your City—but this is not altogether Certain—If I can get either a Commission of Any Kind in the Army or Navy I shall be extreemly Glad as it is my Wish to be Constantly in the Service—If I cannot obtain some appointment—rather than be compeled to tumble With every low Vagabon I will end my life and will only Say the U. S. has lost one of their number who might have been of as much Service as any Officer—As this is my Last application I hope you will pardon this liberty of me I am Sir Wth. Due Respect Your Obt. Servt.
William Chambliss
John Taylor Esqr. is acquainted With me and once told me we were related—but it appears when one Gets reduced every person instead of bringing him forward is endeavouring to him Lower.
W. C.
